DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5, 16-17 and 26-27 Canceled.
Claims 1-3, 6-15, 18-25 and 28-30 allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim 1 is directed to “…constructing an intra prediction mode list corresponding to the current block based on one or more of: the first intra prediction modes of the multiple neighbouring blocks, the at least one of the maximum value or the minimum value of the first intra prediction modes of the multiple neighbouring blocks, and/or the at least one real angular prediction mode, in a case that the first intra prediction modes are angular intra prediction modes; determining a first intra prediction mode number of the current block based on the intra prediction mode list; obtaining a width-height ratio of the current block, and mapping, according to the width- height ratio of the current block, the first intra prediction mode number of the current block to a second intra prediction mode number in a wide-angle intra prediction mode; performing prediction for the current block based on a target intra prediction mode corresponding to the second intra prediction mode number of the current block, and obtaining a prediction block.” Which are features that are not anticipated nor obvious over the art of record. Independent claims 13, 23 and 30 allowable for analogous reasons.  Dependent claims 2-3, 6-12, 14-15, 18-22, 24-25 and 28-29 are allowed for the reasons concerning the independent claim. Also the closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious the above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487